NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2294-18T5

STATE OF NEW JERSEY,

          Plaintiff-Appellant,

v.

DAMEON STACKHOUSE,

     Defendant-Respondent.
___________________________

                   Argued August 5, 2019 – Decided August 12, 2019

                   Before Judges Sabatino and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Somerset County, Indictment No. 04-07-
                   0503.

                   Lauren E. Bland, Assistant Prosecutor, argued the cause
                   for appellant (Michael H. Robertson, Somerset County
                   Prosecutor, attorney; Lauren E. Bland, of counsel and
                   on the brief).

                   Ruth E. Hunter, Designated Counsel, argued the cause
                   for respondent (Joseph E. Krakora, Public Defender,
                   attorney; Ruth E. Hunter, on the brief).

PER CURIAM
      This appeal by the State arises out of the trial court's January 29, 2019

order denying the State's motion to correct the parole supervision period set forth

in defendant's 2006 judgment of conviction ("JOC"). For the reasons that

follow, we affirm.

      In May 2006, a jury found defendant Dameon Stackhouse guilty of two

separate counts of second-degree robbery, N.J.S.A. 2C:15-1(a)(1), involving

two different victims. As previously detailed in our opinion on direct appeal, in

the early morning of June 14, 2004, defendant accosted a man who had been

sitting in his car parked in his own driveway. State v. Stackhouse, No. A-1254-

06 (App. Div. Nov. 1, 2007) (slip op. at 2), certif. denied, 193 N.J. 586 (2008).

Defendant took the man's wallet and keys. Id. at 3. He drove a car away and

crashed it into a tree. Ibid. Defendant then fled the car, broke into a nearby

house and forced the female resident to give him money and the keys to her

SUV. Ibid. Defendant drove the SUV away and was spotted by police. Id. at

3-4. During the ensuing police chase, defendant lost control of the SUV, and it

rolled over.   Id. at 4.   A search of defendant produced money and items

belonging to the two victims. Ibid.

      Each of defendant's robbery convictions is subject to the terms of the No

Early Release Act, N.J.S.A. 2C:43-7.2 ("NERA"). Among other things, NERA


                                                                           A-2294-18T5
                                        2
requires that such sentences are each subject to a mandatory eighty-five percent

parole ineligibility period, plus a three-year period of mandatory parole

supervision for second-degree crimes upon a defendant's release from

incarceration. Ibid. As the Supreme Court confirmed in State v. Friedman, 209
N.J. 102, 120 (2012), the legislative intent of NERA requires that such parole

supervision periods be served consecutively, rather than concurrently, when a

defendant is convicted of multiple NERA offenses in the same case and

sentenced to consecutive custodial terms.

        At defendant's sentencing hearing on August 18, 2006, the trial judge 1

imposed an aggregate fourteen-year custodial sentence, consisting of a seven-

year sentence on each of the two armed robberies. In his written statement of

reasons appended to the JOC, the judge made clear that "[c]onsecutive sentences

are appropriate in this case," given the "very violent night of terror" defenda nt

had inflicted on the "separate victims [at] separate times in the night." That

consecutive disposition is consistent with the judge's oral ruling at sentencing.

        Although it was not discovered until recently, the JOC erroneously states

that defendant is "ordered to serve a 3 year term of parole supervision which

term shall be begin as soon as defendant completes the sentence of


1
    The trial judge has since retired.
                                                                          A-2294-18T5
                                         3
incarceration." To comport with the law, the JOC should have recited instead

that defendant shall serve two consecutive three-year terms of parole

supervision, or a total of six years.

        Following the issuance of the JOC containing this apparent clerical error,

defendant unsuccessfully pursued a direct appeal of his convictions on other

grounds, alleging both pretrial and trial errors. We rejected those arguments and

affirmed his convictions in our November 1, 2007 unpublished opinion.

Stackhouse, slip op. at 7-8. Thereafter, defendant filed a petition for post-

conviction relief ("PCR"), alleging ineffective assistance of his t rial and

appellate counsel.    In March 2012, we affirmed the trial court's denial of

defendant's PCR petition in another unpublished opinion. State v. Stackhouse,

No. A-0202-10 (App. Div. Mar. 20, 2012), certif. denied, 212 N.J. 432 (2012).

        Defendant subsequently completed his mandatory minimum custodial

term.    He was released from prison and commenced a period of parole

supervision. Before the third year of that parole supervision period was over,

the Department of Corrections alerted the County Prosecutor's Office to the error

in the JOC.

        The Prosecutor's Office moved to correct the JOC to recite a six-year

period (two consecutive three-year periods) of parole supervision. Defendant


                                                                          A-2294-18T5
                                         4
opposed the motion. He argued that the motion was untimely, that the requested

increase in the JOC's stated period of parole supervision would be unfair , and

that it would unconstitutionally violate his expectations of finality.

      After hearing oral argument, a trial judge (who had not been the original

sentencing judge) denied the State's motion.

      The State then filed the instant appeal. Although the case was originally

docketed on the excessive sentencing calendar, we requested plenary briefing.

In the meantime, defendant completed three years of parole supervision on M ay

6, 2019. We have maintained the status quo pending this opinion.

      Having considered the parties' arguments, we affirm the trial court's denial

of the State's eleventh-hour motion to alter the JOC. Only a brief discussion is

warranted.

      We agree with the State that, consistent with the governing principles of

Friedman, the JOC should have recited a six-year aggregate period of parole

supervision rather than a three-year nonconsecutive period. We also recognize

that Rule 3:21-10(b)(5) states that an incorrect sentence "may" be corrected at

any time before the sentence is completely served. Even so, the court's authority

to take such corrective action to lengthen a stated sentence is limited and should

be "sparingly exercised," particularly if the correction is sought by the State


                                                                          A-2294-18T5
                                        5
"after execution of the sentence has begun." State v. Eigenmann, 280 N.J. Super.
331, 341, 346 (App. Div. 1995).

      Here, the State did not seek relief to correct the JOC until defendant had

duly served his sentence for nearly thirteen years after his 2006 sentencing, and

just four months shy of the termination date specified in the JOC. As the trial

court recognized, defendant has made great strides to rehabilitate himself,

including an extensive history of volunteer work, college studies, and

employment by the Rutgers Center of Excellence. He has spoken on the floor

of the Legislature and, with the permission of parole authorities, has had

speaking engagements in other jurisdictions. It would be fundamentally unfair

at this extraordinarily belated time 2 to amend the JOC and possibly thwart his

continued post-release good works. We do not believe the legislative objectives

of NERA are undermined by the trial court's ruling in these unique

circumstances.

      Affirmed.




2
   In making this observation, we do not intend to suggest the County
Prosecutor's Office failed to act diligently once it eventually was told by the
Department of Corrections about the JOC issue. The unfairness to defendant
stems instead from the long period in which the issue was overlooked.
                                                                         A-2294-18T5
                                       6